                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:16-cv-00384-MOC
                                   (3:11-cr-80-MOC)

 ZAVIER MARGQUIS DAVIS,                          )
                                                 )
                                                 )
                                                 )
 Vs.                                             )                           ORDER
                                                 )
 UNITED STATES,                                  )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the court on defendant’s Motion to Stay this case pending the

filing of a petition of certiorari in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). (Doc. No.

47). For the reasons stated in the motion, the court grants the motion.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Stay (Doc. No. 47)

is GRANTED.

                                                     Signed: March 8, 2021




         Case 3:16-cv-00384-MOC Document 13 Filed 03/08/21 Page 1 of 1
